Brooke, C. J.
(after stating the facts). After a careful perusal of the record before us, we find no difficulty in agreeing with the finding of the learned *219circuit judge that the defendant Charlotte Myers did not acquire the tax title as the result of an express agreement between herself and her husband, but that she did so for the sole purpose of preserving a home for herself and her children. She took the title in her own name instead of in the name of her husband, upon the advice of counsel, and it would seem probable that originally she had no thought of asserting an absolute ownership in the farm growing out of the deed to her from the auditor general. This position she takes now, however, and through her counsel asserts with confidence that she was under no disability at the time of the purchase which would prevent her from acquiring title from the State. On the part of the complainants it is urged that a wife, who with her husband is in possession of a piece of real estate in which the husband has a life estate, cannot become a purchaser of a tax title from the State which she could assert adversely to the interest of her husband or the remainderman. The proper solution of this question will dispose of the case, and in reaching a determination we think the peculiar hardship under which defendant Charlotte Myers acted at the time she made the purchase from the State should be wholly disregarded as not affecting the principle involved; it being conceded that she acted in good faith and without fraud
The exact question involved is without precedent in this State. In the case of Ward v. Nestell, 113 Mich. 185 (71 N. W. 593), Mr. Justice Grant said:
“The law does not permit a husband to acquire a tax title adverse to the title of his wife. This tax title inured to her benefit just as conclusively as though he had taken the title in her name. It could not be made the basis of an adverse possession during her life”
—citing several cases, among them Laton v. Balcom, 64 N. H. 92 (6 Atl. 37, 10 Am. St. Rep. 381).
*220Mr. Justice Moore,
in writing what afterwards became the opinion of the court, said:
“I agree with Mr. Justice Grant that the husband, while in joint occupancy of land with his wife, cannot acquire a tax title valid as against her.”
In Simons v. Rood, 129 Mich. 345 (88 N. W. 879), Mr. Justice Hooker, speaking for the court, said:
“It is inequitable for a husband to acquire title to the wife’s premises by obtaining tax titles upon them. As to her, at least, they would be void. So, also, should they be as to her grantees or mortgagees, under circumstances like these. * * * If there was not collusion between the Roods in acquiring the title, Dearborn Rood paid the taxes for her; and in such case, or if the purchase was collusive, it was a fraudulent taking color of title, merely.”
A somewhat similar question was considered in Hubbard v. Shepard, 117 Mich. 25 (75 N. W. 92, 72 Am. St. Rep. 548), and also in Chamberlain v. Forbes, 126 Mich. 86 (85 N. W. 253).
There can be no doubt concerning the rule in this State in a case where a husband attempts to acquire a tax title to his wife’s property. This cannot be done even though the title is not asserted against the wife herself, but only against those who claim through her.
There remains for determination the question whether the rule applicable to husbands should apply to wives who thus seek to acquire title to property in which their husbands are interested. In this connection, an examination of the case of Laton v. Balcom, 64 N. H. 92 (6 Atl. 37, 10 Am. St. Rep. 381), twice cited with approval, will be found illuminating. The court there said:
“The obligations and' duties of husbands and wives to each other, both express and implied, create such relations of trust and confidence between them that neither can acquire the other’s property by a clan*221destine payment of taxes. Such a seizure of each other’s estate, alike inequitable and shocking to the moral sense, is believed to be unsupported by any adjudged case, and would be a palpable violation of the marital contract, which, from its very nature, creates a mutúal right'of faith in the constant regard of each for the interests and welfare of the other.' In this respect husband and wife are still a legal unit. * * * And although ‘they two are no longer one, and he that one,’ in respect to property, they still have interests, direct and indirect, in each other’s estates, and these interests alone, like those of partners and tenants in common, are sufficient to prohibit such an adverse resort to a tax title by either as in the fair understanding of both would be a breach of marital faith.”
In the case of Nagle v. Tieperman, 74 Kan. 32 (85 Pac. 941, 88 Pac. 969, 9 L. R. A. [N. S.] 674, 10 Am. & Eng. Ann. Cas. 977), it was held that in the absence of fraud a married woman could acquire a valid tax title upon the husband’s property. A note to this case, found in 9 L. R. A. (N. S.) page 674, indicates that the decision not only overrules several previous decisions in Kansas, but is contrary to the weight of authority on the point in question. A strong dissenting opinion was filed in this case, the reasoning of which follows that used in Laton v. Balcom, supra.
In support of complainants’ position, see, also, Swift v. Agnes, 33 Wis. 228; Herrin v. Henry, 75 Ark. 273 (87 S. W. 430); Life Insurance Co. v. Day, 127 N. C. 133 (37 S. E. 158); and Sanders v. Ellis, 42 Ark. 215.
As between defendant Danforth Myers and the remaindermen, there is no doubt that the obligation to pay the taxes during the life tenancy rested upon him. Jeffers v. Sydnam, 129 Mich. 440 (89 N. W. 42), and cases cited.
The homestead right, which is not only for the benefit of the owner but for that of his wife and *222family as well (Riggs v. Sterling, 60 Mich. 643 [27 N. W. 705, 1 Am. St. Rep. 554]), attaches as well to a life estate as to an estate in fee. 21 Cyc. p. 504, and cases cited in note 60.
The farm in question was undoubtedly occupied as a home by all of the defendants both before and after the purchase by defendant Charlotte Myers from the State.
We are of opinion, after a careful examination of all the authorities touching this question, that it must be held that Charlotte Myers, by reason of her relationship to Danforth Myers and the duties and obligations arising therefrom, could not become the owner of a tax title upon a piece of property in which her husband was interested as life tenant, which she together with her husband and children were occupying as a home at the time said title was acquired. We perceive no reason why the rule applicable to husbands prohibiting them from acquiring tax titles upon the property of wives should not be applied to wives as well as husbands. The basic ground for the inhibition as to husbands is of equal validity as to wives.
The fact that her husband is not here complaining, but is apparently consenting, should make no difference in the conclusion. If her tax title is good, she has a right as against her husband to oust him from the possession of the property during his lifetime. To affirm such a right, we think, would tend to the destruction of the marital relation, as well as to the perpetration of fraud.
The prayer of the bill asking that the tax deed of «une 15, 1894, be set aside and be declared void, as to complainants, must be granted, and, inasmuch as the deed obtained by said defendant Charlotte Myers from one Edwin Winne growing out of the foreclosure of a mortgage given by herself rests upon her *223own title under the tax deed, that likewise must be canceled as to complainants.
A decree will be entered in this court to that effect, with costs of both courts to be taxed.
McAlvay, Kuhn, Stone, Ostrander, Moore, and Steere, JJ., concurred. Bird, J., did not sit.